EXHIBIT 10.1

      CONFIDENTIAL    

         
 
  Purchase Order    993566
Datron World Communications, Inc.
  Page    1
3030 Enterprise Court
  Date    2/10/2011
Vista CA 92081
  Buyer    HMontgomery
Phone: (760) 597-1500
       
 
  Ship Via    AMERICAN CARGO
 
  FOB    SHIPPING POINT
 
  Terms    NET 15

     
Vendor
  Ship To
 
   
T000032
     
MIKE MALONE
  Datron World Communications, Inc.
TECHNICAL COMMUNICATIONS CORP
  3030 Enterprise Court
100 DOMINO DRIVE
  Vista CA 92081
CONCORD MA 01742-2892
  Phone: (760) 597-1500

     
Phone: 978-287-6219
     
     Fax Num: 978-287-6228
  Our Order Number Must Appear On Invoice,
B/L Bundles, Cases, Packing List and
Correspondence

Remit To

             
 
o  Fax Sent Prior
 Do Not Duplicate   o   Verbal Placed Prior
Do Not Duplicate

                                  Line     Qty Ordered   Qty Due   UOM   Item
Description   Due Date   Unit Price   Ext. Price   1     [****]
Manufacturer
TCC-CRYPT   [****]   EA  
701454
PCB ASSY, TCC, 7000ENCR, AFG
Mfg Part Number
421-24741
(AFGHAN KEY ONLY)
  [****]   [****]   [****]                    
 
              2     [****]   [****]   EA  
701454
PCB ASSY, TCC, 7000ENCR, AFG
  [****]   [****]   [****]         Manufacturer
TCC-CRYPT          
Mfg Part Number
421-24741
(AFGHAN KEY ONLY)
                               
 
              3     [****]   [****]   EA  
701454
PCB ASSY, TCC, 7000ENCR, AFG
  [****]   [****]   [****]         Manufacturer
TCC-CRYPT          
Mfg Part Number
421-24741
(AFGHAN KEY ONLY)
                               
 
              4     [****]   [****]   EA  
701454
PCB ASSY, TCC, 7000ENCR, AFG
  [****]   [****]   [****]         Manufacturer
TCC-CRYPT          
Mfg Part Number
421-24741
(AFGHAN KEY ONLY)
           

                   
Buyer/Purchasing Agent
  Date   Manager   Date

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION.
THE CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND
HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 





--------------------------------------------------------------------------------



 



      CONFIDENTIAL    

         
 
  Purchase Order    993566
Datron World Communications, Inc.
  Page    2
3030 Enterprise Court
  Date    2/10/2011
Vista CA 92081
  Buyer    HMontgomery
Phone: (760) 597-1500
       
 
  Ship Via    AMERICAN CARGO
 
  FOB    SHIPPING POINT
 
  Terms    NET 15

     
Vendor
  Ship To
 
   
T000032
     
MIKE MALONE
  Datron World Communications, Inc.
TECHNICAL COMMUNICATIONS CORP
  3030 Enterprise Court
100 DOMINO DRIVE
  Vista CA 92081
CONCORD MA 01742-2892
  Phone: (760) 597-1500

     
Phone: 978-287-6219
     
     Fax Num: 978-287-6228
  Our Order Number Must Appear On Invoice,
B/L Bundles, Cases, Packing List and
Correspondence

Remit To

             
 
o  Fax Sent Prior
 Do Not Duplicate   o   Verbal Placed Prior
Do Not Duplicate

                                  Line   Qty Ordered   Qty Due   UOM   Item
Description   Due Date   Unit Price   Ext. Price       FAR 52.244-6, entitled
“Subcontracts for Commercial Items and Commercial Components” and the clauses
listed therein. The complete text of the Federal Acquisition Regulations (FARs)
are available at http://www.arnet.gov/far/ . FAR 52.211-15, entitled “Defense
Priority and Allocation Requirement”. This is a DO rated order and the Supplier
shall follow all the requirements of the Defense Priorities and Allocations
System regulation (15 CFR 700). The complete text of the Federal Acquisition
Regulations (FARs) are available at http://www.arnet.gov/far/ . The complete
text of the Code of Federal Regulations (CFR) is available at
http://ecfr.gpoaccess.gov/ . This is W15P7T-09-D-D212 DOA7 rated.            
SEE WWW.DTWC.COM FOR TERMS AND CONDITIONS             AMERICAN CARGO SERVICES
PHONE: 800-508-4888             SEND ALL INVOICES TO: BILLUS@DTWC.COM        
 
                  Total:         1,094,607.00  

                   
Buyer/Purchasing Agent
  Date   Manager   Date

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION.
THE CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND
HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

